Citation Nr: 1000588	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  04-21 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In September 2006, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

When the case was last before the Board in July 2007, it was 
remanded for additional development.  It has been returned to 
the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran contends that he is entitled to service 
connection for degenerative disc disease of the lumbosacral 
spine.  He alleges that this disability is a result of his 
duties during active service, which included heavy lifting 
and moving heavy materials without safety equipment.  His DD 
Form 214 confirms that his military occupational specialty 
was preservation and packaging specialist.  

The Veteran underwent a VA examination in January 2007.  The 
examiner indicated that the claims file and other records 
were reviewed.  The examiner noted that the Veteran first 
developed back pain approximately three to four months prior 
to his 1970 discharge due to lifting some heavy cargo.  The 
back pain was concentrated mainly in the bilateral paraspinal 
muscles of the lumbosacral region, with some mild radiation 
into the proximal right lower extremity.  He indicated that 
following his hospitalization in service, his pain resolved 
completely.  After he was discharged, he worked different 
civilian jobs in shipping and delivery.  Thereafter, he 
worked at the Department of Corrections for the State of 
Florida.  He indicated that he retired in 1997 because his 
job became significantly difficult to perform due to chronic 
back pain.  He underwent multiple trials of conservative 
physical therapy in 1979, 1980, and 1987 through 1989.  Over 
time, the pain has become more frequent.  This is evidenced 
by the fact that he was able to work for a majority of the 
years following his discharge from service, but cannot work 
now.  He attributes this to the fact that his pain was 
intermittent; however, now the pain occurs all day.  He 
underwent a L4-5 discectomy in September 1994 by a private 
neurosurgeon.  This is the only surgical intervention he has 
received.  He is currently unemployed and claims that he is 
unable to work in any capacity secondary to his significant 
low back pain.  The examiner did not take any imaging 
studies, but commented that there was a February 1999 MRI.  

The VA examiner diagnosed the Veteran with degenerative joint 
disease of the lumbosacral spine.  There was no objective 
evidence of radiculopathy.  There was also a diagnosis of 
peripheral neuropathy of the upper and lower extremities, 
unrelated to spine disease.  The examiner opined that the 
Veteran's degenerative disease of the lumbosacral spine is 
less likely than not (less than 50/50 probability) caused by 
or a result of his military service.  The examiner reasoned 
that although the Veteran first experienced back pain during 
the last few months of his service in 1970, he fully 
recovered from this episode prior to being discharged from 
the military.  He then went on to work for several years in 
the private industry where he held multiple jobs that 
involved shipping and moving heavy materials.  He was able to 
work for more than 20 years thereafter in the Corrections 
Department.  There is no objective evidence to support a 
claim that the spine disease is caused by or a result of 
active duty, nor is there objective evidence to support a 
claim that the spine disease onset within one year of 
discharge.  

Importantly, after the January 2007 VA examination was 
conducted, the Board remanded the claim in July 2007 because, 
in part, the record clearly shows (and the Veteran argues) 
that the Veteran did not engage in any post-service 
employment that required heavy lifting.  As the VA examiner's 
negative opinion was greatly based upon this false assumption 
(that the Veteran's post-service employment required him to 
do heavy lifting), a remand was ordered so that the VA 
examiner could issue an addendum opinion.  Specifically, the 
July 2007 Board remand requests that the claims file be 
reviewed by the January 2007 VA examiner, or if unavailable, 
a VA joints specialist, in order to review the post-service 
medical records between January 1970 and January 1987.  After 
reviewing the record, the examiner was requested to furnish 
an opinion with supporting rationale as to whether it is at 
least as likely as not that the Veteran's degenerative disc 
disease of the lumbosacral spine was incurred during active 
service, within one year of discharge, or was due to post-
service employment (in particular when the Veteran injured 
his back in 1994), or whether there was continuity symptoms 
after discharge to support the claim.  The examiner was also 
instructed that if the etiology of the diagnosed disorder is 
attributed to multiple factors/events, the examiner should 
specify which symptom/diagnosis is related to which 
factors/events.

Unfortunately, no such addendum was requested by the AOJ; 
therefore, none is contained in the claims file.  The Veteran 
submitted a statement in October 2009 (after the September 
2009 supplemental statement of the case denying the claim was 
issued) again indicating that his post-service employment did 
not involve any heavy lifting, and that he did not understand 
how his words got twisted by the January 2007 VA examiner.  
Clearly the September 2009 supplemental statement of the case 
relies on the January 2007 VA examiner's opinion, as no 
addendum opinion was ever obtained.

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  
Therefore, such an opinion must be obtained.

The fact that the January 2007 VA examiner did not do any 
diagnostic imaging studies of the Veteran's spine (and only 
diagnosed degenerative joint disease as opposed to 
degenerative disc disease), the Board finds it essential to 
obtain another medical opinion regarding the likely etiology 
of the Veteran's current back problems.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination in order to 
determine the nature and etiology of his 
current degenerative disc disease of the 
lumbosacral spine.  

The claims folder, to include a copy of 
this Remand, must be made available to and 
be reviewed by the examiner.

The examiner should extensively review the 
medical records dating from January 1970 
through September 1988.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to the Veteran's 
degenerative disc disease of the 
lumbosacral spine as to whether it is at 
least as likely as not that it was incurred 
during active service, was incurred within 
one year of discharge, is due to post-
service employment (in particular when the 
Veteran injured his back in a slip and fall 
accident in 1993 or 1994), or whether there 
was continuity of symptomatology after 
discharge to support the claim.  

If the etiology of the diagnosed disorder 
is attributed to multiple factors/events, 
the examiner should specify which 
symptom/diagnosis is related to which 
factors/events.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  The examiner should 
discuss the medical principles involved for 
any opinion expressed.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.

2.  Then, after any other indicated 
development is completed, the AOJ should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



